DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 162a.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 4482107) in view of Miller (US 7183515).

Regarding claim 1, Metz teaches an aircraft comprising: 
an airframe (#1); 
a hollow member having a body (#1) and an internal flow passage (#4), the body extending from front of the airframe to rear of the airframe and having a hollow shape (Fig. 3a), the internal flow passage extending in the body from the front to the rear (Fig. 3a), the body having 
an introduction port (Fig. 3a, near ‘X’) configured to introduce a fluid into the internal flow passage (#4), and 
a blow hole (#T1-#T4) provided more toward the rear than the introduction port (Fig. 3a), and penetrating the body from an inner circumferential surface of the body to an outer circumferential surface of the body (Fig. 3a); and 
Metz does not teach a plasma actuator. Miller teaches a plasma actuator (#802) provided at the outer circumferential surface of the body (#710), and disposed on one or more sides, in a circumferential direction of the body, of the blow hole (#706; Fig. 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Metz with the 

Regarding claim 4, Metz, as modified by Miller, teaches the aircraft according to claim 1, wherein the plasma actuator (Miller: #802) is disposed on both sides, in the circumferential direction of the body, of the blow hole (Miller: Fig. 8-9).

Regarding claims 7 and 10, Metz, as modified by Miller, teaches the aircraft according to claim 1 and claim 4, wherein 
the blow hole comprises four or more blow holes (Metz: #T1-#T4) that are separated away from each other at regular intervals in the circumferential direction of the body (Metz: Fig. 3d), and 
the plasma actuator is provided for each of the blow holes (Miller: plasma actuator for the single blow hole Fig. 8-9; as modified, would be provided at each blow hole of Metz).

Regarding claim 13 and claim 16, Metz teaches the aircraft according to claim 1 and claim 4, wherein 
the blow hole (Metz: #T1-#T4) has an inner circumferential surface including a curved surface (Metz: lower border line on #T3), the curved surface extending away from a center of the blow hole (Metz: line A Fig. 3a) as the curved surface extends outwardly in a radial direction of the body (Fig. 3a), and 
the plasma actuator is provided at the curved surface (Miller: Fig. 8-9).


Claims 2, 5, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 4482107) in view of Miller (US 7183515) as applied to claim 1 above, and further in view of Grill (US 2763189).

Regarding claim 2, Metz teaches the aircraft according to claim 1. Metz does not teach the hollow member comprising a wing tip device. Grill teaches wherein the hollow member (#2) comprises a wingtip device (#3) provided at an end, in a width direction of the airframe, of a wing of the aircraft (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Metz with the wing tip location of Grill. Doing so would improve maneuverability of the aircraft. 

Regarding claim 5, Metz, as modified by Miller and Grill, teaches the aircraft according to claim 2, wherein the plasma actuator (Miller: #802) is disposed on both sides, in the circumferential direction of the body, of the blow hole (Miller: Fig. 8-9).

Regarding claims 8 and 11, Metz, as modified by Miller and Grill, teaches the aircraft according to claim 2 and claim 5, wherein 
the blow hole comprises four or more blow holes (Metz: #T1-#T4) that are separated away from each other at regular intervals in the circumferential direction of the body (Metz: Fig. 3d), and 
the plasma actuator is provided for each of the blow holes (Miller: plasma actuator for the single blow hole Fig. 8-9; as modified, would be provided at each blow hole of Metz).

Regarding claims 14 and 17, Metz, as modified by Miller and Grill teaches the aircraft according to claim 2 and claim 5, wherein 

the plasma actuator is provided at the curved surface (Miller: Fig. 8-9).

Claims 3, 6, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 4482107) in view of Miller (US 7183515) as applied to claim 1 above, and further in view of Pierre (US 4463921).

Regarding claim 3, Metz teaches the aircraft according to claim 1. Metz does not explicitly teach the hollow member comprising a tail. However, a rocket is known to typically have a tail. Pierre teaches wherein the hollow member comprises a tail (#33) extending more toward the rear than a center of gravity of the airframe (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Metz to include a tail such as the tail in Pierre. Doing so would provide improved flight control. 

Regarding claim 6, Metz, as modified by Miller and Pierre teaches the aircraft according to claim 3, wherein the plasma actuator (Miller: #802) is disposed on both sides, in the circumferential direction of the body, of the blow hole (Miller: Fig. 8-9).

Regarding claims 9 and 12, Metz, as modified by Miller and Pierre, teaches the aircraft according to claim 3 and claim 6, wherein 

the plasma actuator is provided for each of the blow holes (Miller: plasma actuator for the single blow hole Fig. 8-9; as modified, would be provided at each blow hole of Metz).

Regarding claims 15 and 18, Metz, as modified by Miller and Pierre, teaches the aircraft according to claim 3 and claim 6, wherein 
the blow hole (Metz: #T1-#T4) has an inner circumferential surface including a curved surface (Metz: lower border line on #T3), the curved surface extending away from a center of the blow hole (Metz: line A Fig. 3a) as the curved surface extends outwardly in a radial direction of the body (Fig. 3a), and 
the plasma actuator is provided at the curved surface (Miller: Fig. 8-9).

Allowable Subject Matter
Applicant is encouraged to amend independent claim 1 to include flight controller capability to direct flow as seen in figures 4A, 4B, 6A, 6B, and 6C in limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 7686256) shows plasma actuators directing airflow from a hollow body.
Krueger (US 9108711) shows a jet with circumferentially spaced blow holes.
Nikic (US 9637224) shows plasma actuators influencing flow out of a blow hole.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647